DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the angled portion of the front wall” in line 23. There is insufficient antecedent basis for the limitation “the angled portion”. It is further unclear if “the angled portion” is the same as the lower portion of the front wall in the recitation “the front wall including a lower portion that angles inwardly” in lines 3-4, of if an angled portion that is distinct from the lower portion is required. Claim 13 also recites “the angled portion”, which also lacks antecedent basis and is similarly unclear. For the purposes of this Office Action, it is presumed that the angled portion is the same as the previously introduced lower portion, but a recommended correction is to instead recite “the lower portion of the front wall” in line 23.
Claims 3, 5, 6, 8-12, 14, and 16 are rejected as being dependent upon a claim rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kraler (U.S. Patent No. 5,613,539) in view of McPherson (U.S. Patent No. 6,873,461).
Regarding claim 1, Kraler discloses a retention bracket (1) comprising:
a front wall (front wall of the retention bracket 1; see annotated drawing below) that defines opposed upper and lower ends [FIG. 1], at least a portion of the front wall extending along a transverse direction, the front wall including a lower portion that angles inwardly to form an angle of less than ninety degrees with respect to the transverse direction (lower angled portion of the front wall; see annotated drawing below);
a rear wall (rear wall of the retention bracket 1; see annotated drawing below) that defines an upper end and an opposed lower end [FIG. 1];
an upper wall (top wall of the retention bracket 1; see annotated drawing below), the upper wall including a planar member that physically couples the upper edge of the front wall to the upper edge of the rear wall (as shown in Figure 1, the upper wall is directly coupled to the upper edges of the front and rear wall), the upper wall coupled at a right angle to the upper end of the front wall [FIG. 1]; and
a lower wall (lower horizontal wall extending from the angled portion of the front wall to the shutter opening) that extends perpendicularly from the lower end of the front wall [FIG. 1],
wherein the lower wall and the lower end of the rear wall form an opening through which a shade material (4) of a roller shade assembly raises and lowers [FIG. 1];
a roller tube (3) of the roller shade assembly [FIG. 1];
wherein when the retention bracket is attached to a structure, the front wall and the lower wall are configured to at least partially enclose a portion of the roller shade assembly (3, 4; it is noted that the shutter is disclosed as being formed from aluminum, which inherently performs the function of shading) that is attached to the structure in a mounted position [FIG. 1],
wherein the transverse direction extends perpendicular to an axis of rotation (the axis of rotation is defined by the axial beam 2, as shown in Figure 1) of the roller shade assembly; and
wherein the angled portion (lower angled portion of the front wall; see annotated drawing below) of the front wall angles inwardly towards the roller shade assembly [FIG. 1].

    PNG
    media_image1.png
    868
    678
    media_image1.png
    Greyscale


Kraler does not explicitly disclose that the retention bracket is impact-absorbing, that the lower wall is L-shaped and fastens to the front wall via a plurality of fasteners, that the opening is narrower than a diameter of the roller tube, or apertures in the upper wall to accept the passage of a fastener.
Nonetheless, McPherson discloses an impact-absorbing retention bracket (12; the retention bracket is disclosed as being formed from aluminum having a thickness of 0.125 inches, which will inherently absorb at least some impacts) comprising an L-shaped lower wall (44, 28; the lower wall 28 is at least partially L-shaped at the location of the formation 98 where it abuts against the end 116 shown in Figure 6) that fastens to a lower end of a front wall via a plurality of fasteners (column 5, lines 32-34 discloses fasteners coupling the formation 98 of the lower wall to the formation 84 of the front wall), and an upper wall (38) including one or more apertures to accept the passage of a fastener to attach the retention bracket to an architectural element of a structure (the apertures in the upper wall 38 and the fasteners extending therethrough are each shown in at least Figures 2 and 5); wherein the lower wall and a lower end of a rear wall (42) form an opening through which a shade material (20) of a roller shade assembly raises and lowers, wherein the opening is narrower than a diameter of a roller tube of the roller shade assembly (column 3, lines 29-44 discloses a width of the roller measuring 6 inches and a width of the housing measuring 12 inches; column 3, line 66-column 4, line 9 discloses that a circle defined around the lower wall 28 measures up to 7 inches, which results in a width of the lower wall of approximately 7 inches; the 12 inch width of the housing minus the 7 inch width of the lower wall results in a gap of approximately 5 inches, which is less than the 6 inch width of the roller) to prevent passage of the roller shade assembly upon detachment of the roller shade assembly from the mounted position (passage is inherently prevented based on the narrower size of the opening).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention bracket of Kraler to be formed from impact-absorbing material, to form the lower wall from an L-shaped section attached to the front wall via fasteners, to size the opening to be narrower than the width of the roller, and to include fasteners and apertures in the upper wall, as taught by McPherson, in order to increase the strength and durability of the retention bracket for use in high-traffic or hazardous environments, and to provide a means for attaching the retention bracket to a ceiling or overhead structural member.
It is further noted that if it were to be held that Kraler, as modified by McPherson, fails to disclose that the opening is narrower than the width of the roller, it nonetheless would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention bracket of Kraler, as modified by McPherson, to size the opening to be smaller than the roller width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Sizing the opening to be smaller than the roller provides the obvious benefits of obscuring as much of the shade assembly as possible from view, and reducing the range of movement that the shade is able to move laterally, so as to reduce drifting or swaying movements. MPEP 2125 also sets forth that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. The openings and roller dimensions shown in both Kraler and McPherson, taken in combination with the dimensions set forth in the disclosure of McPherson, would reasonably teach one of ordinary skill in the art that the use of an opening width that is narrower than a roller width is disclosed and/or obvious in the prior art.
Regarding claim 3, Kraler disclose the upper wall, the upper edge of the front wall, and the upper edge of the rear wall, but does not explicitly disclose that the upper wall extends continuously along the upper edges of the front and rear walls.
Nonetheless, McPherson discloses a retention bracket having an upper wall (38) extending continuously along upper edges of respective front and rear walls (40, 42; Figure 2 depicts the continuous extension of the walls--it is noted that some of the portions of the walls are cut out for illustration purposes, but it is understood that they extend continuously).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the walls of Keller to extend continuously, as taught by McPherson, in order to provide a complete enclosure that protects the entirety of the shutter.
Regarding claim 5, Kraler discloses that the rear wall is angularly offset relative to the transverse direction (at least the lower portion of the rear wall is offset relative to the vertical/transverse direction, as shown in Figure 1).
Regarding claim 6, Kraler discloses the lower wall, but does not disclose fasteners that removably attach the lower wall to the lower end of the front wall.
Nonetheless, McPherson discloses that the fasteners removably attach the lower wall (28, 44) to a lower end of the front wall (column 5, lines 1-7 and 32-34).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower wall of Kraler to be removably attached, as taught by McPherson, in order to provide easier access to the interior of the bracket for maintenance or repair.
Regarding claim 8, Kraler discloses that a portion of the rear wall extends along the transverse direction [FIG. 1].
Regarding claim 9, Kraler discloses that the rear wall defines an angled portion proximate the lower end of the rear wall (Figure 1 depicts an angled portion proximate a lower end of the rear wall; see annotated drawing below).

    PNG
    media_image2.png
    786
    510
    media_image2.png
    Greyscale

Regarding claim 10, Kraler discloses that when the retention bracket is attached to the structure, the lower end of the front wall and the lower end of the rear wall are equally spaced from the structure (the lower end of each wall is positioned at the same height, which results in equal spacing from the structure when the retention bracket is attached to an overhead structure).
Regarding claims 11-14, Kraler discloses the retention bracket and the lower wall, the angled portion of the front wall, and the front wall, but does not explicitly define a deflectable portion.
Nonetheless, McPherson discloses a retention bracket having a lower wall, a front wall, and an angled portion that each define deflectable portions (the aluminum extrusion composition of the walls of McPherson inherently defines deflectable portions in each of the respective wall sections, as the attachment of the walls to the structure via the upper wall and their composition will inherently render the walls capable of deflection).
Thus, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to have modified the walls of McPherson to be formed from aluminum extrusion and to have attached the retention box at the upper wall, as taught by Kraler (thus inherently forming the lower wall, front wall, and angled wall portions as deflectable portions), in order to provide a lightweight and durable material that is capable of absorbing impacts without breaking or being rendered inoperable.
Regarding claim 16, Kraler discloses that the lower wall and at least the lower portion of the front wall are configured to deflect upon absorption of an impact force associated with detachment of the roller shade assembly from the mounted position (in the event of a detachment, at least a portion the impact force of the roller shade assembly on the lower wall and the front wall would inherently be absorbed by the lower wall and the front wall, which would inherently result in deflection of at least a portion of the walls).
Response to Arguments
It is noted that Applicant refers to claim 7 in some of the arguments, including an indication that claim 7 is currently pending, but claim 7 has been canceled. This is presumed to be an inadvertent typographical error (intended to list claim 8 instead). Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
Applicant argues that neither Kraler nor McPherson teaches or suggests a lower wall that is L-shaped and is fastened to the lower end of the front wall via a plurality of fasteners. This argument is not found persuasive. Column 5, lines 32-34 of McPherson discloses that a plurality of fasteners may be used to couple formations 98 and 84 together. Formation 98 is shown in Figure 6 as being defined at the lower end of the front wall, while formation 84 is defined on the lower wall. McPherson is therefore considered to explicitly disclose a plurality of fasteners coupling the lower wall to a lower end of the front wall, which reads on the claimed limitation. At least a portion of the lower wall of McPherson is also L-shaped, as shown in Figure 6, which reads on the limitation “L-shaped” lower wall. The limitation does not require that the entirety of the wall be L-shaped, and the limitation “L-shaped” is understood to require an angled section of approximately ninety degrees, which is shown in at least Figure 6 of McPherson.
Applicant also argues that neither Kraler nor McPherson disclose a width of the opening that is narrower than a width of the roller. Examiner agrees that Kraler is silent as to the scale of the drawings or specific dimensions of the roller. Therefore, the grounds of rejection set forth above relies upon McPherson to teach the relative sizes of the opening and roller. As noted above, McPherson discloses explicit dimensions of the roller, the housing, and the lower wall, which result in a width of the opening that is less than the width of the roller. It is also noted above that if it were to be held that the dimensions set forth by McPherson fail to explicitly disclose a narrower width of the opening, the drawings of either Kraler or McPherson would reasonably teach such a configuration to one of ordinary skill in the art. In view of the drawings and disclosure of Kraler and McPherson, one of ordinary skill in the art would readily recognize the obviousness of the relative dimensions required by the claims, so the claimed dimensions cannot be considered nonobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634